Mr. Chief Justice Waite
announced the judgment of the court.
The judgment in this ease is reversed upon the authority of Arthur v. Davies, 96 U. S. 135, and the cause remanded for further proceedings in accordance with this decision. Upon another trial, however, no allowances can be made for the reduction of ten per cent claimed under Sec. 2. of the act of June 6, 1872, (17 Stat. 232,).that point having been decided adversely to the plaintiff in error in Arthur v. Rheims, 96 U. S. 143. Reversed.